ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that THOMAS A. McKINNEY of HAWTHORNE, who was admitted to the bar of this State in 1979, be reprimanded for violating RPC 1.15(b) and (c) by failing to notify his client of the receipt of settlement funds and by disbursing funds he knew were in dispute, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and THOMAS A. McKINNEY is hereby reprimanded; and it is further
ORDERED that the subject of respondent’s fee be referred to a fee arbitration committee for its consideration and an appropriate disposition; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.